NO. 07-12-00404-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 24, 2012


                          CECIL R. MCDONALD, APPELLANT

                                            v.

                   RICK THALER, DIRECTOR OF TDCJ, APPELLEE



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

                               MEMORANDUM OPINION

      Appellant, Cecil R. McDonald, filed a document, on September 7, 2012, entitled

“Contest the Certification Decision” that appears to express a desire to appeal a

decision of the United States District Court for the Northern District of Texas that was

entered in cause number 5:08-CV-00255-C. We dismiss the appeal.


      On September 18, 2012, the Court sent McDonald a letter acknowledging receipt

of the above-described document. This letter further explained to McDonald that this

Court does not have authority to review the actions of a federal court. Finally, the letter

directed McDonald to show cause, within ten days of the letter, how this Court has

jurisdiction over this appeal or the appeal would be dismissed for want of jurisdiction.

McDonald has failed to respond in any manner.
       Accordingly, having no jurisdiction over a federal court and due to McDonald’s

failure to comply with a directive of this Court, we now dismiss this appeal. See TEX. R.

APP. P. 42.3(a), (c).



                                               Mackey K. Hancock
                                                   Justice




                                           2